Citation Nr: 0801577	
Decision Date: 01/15/08    Archive Date: 01/29/08

DOCKET NO.  06-23 301	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel




INTRODUCTION

The veteran had active service from September 1941 to January 
1945.  This appeal comes before the Board of Veterans' 
Appeals (Board) on appeal from a March 2005 rating decision 
of the Department of Veterans affairs (VA) Regional Office 
(RO) in Nashville, Tennessee.  His military decorations, 
medals and awards include the Combat Infantryman Badge, 
American Defense Medal, European-African-Middle Eastern 
(EAME) Campaign Medal, and Purple Heart.  
 

FINDINGS OF FACT

1.  The veteran in this case served on active duty from 1941 
to 1945. 

2.  On November 28, 2007, the Board was notified by the 
Nashville, Tennessee RO that the veteran died in April 2007.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal before the Board.  As a matter of law, an appellant's 
claim does not survive the appellant's death, except in 
limited circumstances which do not apply in this case.  See 
Padgett v. Nicholson, 19 Vet. App. 133, 145-50 (2005); but 
see Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 
1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on 
the merits has become moot by virtue of the death of the 
veteran and must be dismissed for lack of jurisdiction.  See 
38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 
(2007).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2007).


ORDER

The appeal is dismissed.




		
MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


